COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Rema Charles v. A.C. Kantara

Appellate case number:      01-17-00686-CV

Trial court case number:    17-CV-0407

Trial court:                212th District Court of Galveston County

       The Clerk of this Court’s September 11, 2017 notice to appellant warned him that
if he failed to provide evidence of a request and payment for the reporter’s record by
October 11, 2017, this Court might set the briefing schedule without the reporter’s record.
See TEX. R. APP. P. 37.3(c). Then on September 28, 2017, the Clerk of this Court
notified appellant that, because the filing fee had not been paid by September 27, 2017,
this appeal was subject to dismissal unless the filing fee was paid by October 30, 2017.
See id. 5, 42.3. The reporter’s record has not been filed; nor has a timely response
regarding payment of the filing fee been filed in this Court.


       Accordingly, this Court will consider and decide this appeal on those issues or
points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c)(1), (2). Appellant is ORDERED to pa y the filing fee and to file the
appellant’s brief no later than 30 days from the date of this order or this appeal
may be dismissed for want of prosecution without further notice. See id. 5, 38.6(a),
42.3(b), (c).


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                  
Date: October 24, 2017